Mathews, J.
delivered the opinion of the court. The decision of this case, depends entirely on the construction to be given to the act of emancipation, by which the appellant claims to have been made free, at the time of the birth of the children, for whom she now claims freedom.
We are of opinion that the court below has given a just interpretation to said act, and was correct in considering the mother to have been of that class of persons, known to the Roman law, by the appellation of statuliberi and that children born from her, while in such astate, are not entitled to freedom.
It is, therefore, ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.
Moreau for the plaintiff, Cuvillier for the defendant.